Citation Nr: 1756248	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee, status post right patellectomy to include fracture of the right tibula/fibula.

2. Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee, to include residuals of a left fibula fracture.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Indianapolis, Indiana RO subsequently acquired jurisdiction.

The Board remanded this matter in April 2015 for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2015, the Board remanded this case for, among other things, the scheduling of a VA examination to determine the current severity of the Veteran's bilateral knee disability.  The Veteran underwent VA examinations in September 2015 and December 2016.  The examination reports noted the Veteran's flare-ups of the left knee and right knee.  Both examiners were "unable to say without mere speculation" whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  The explanation was that the Veteran was not having a flare-up during the examinations, and that the Veteran's report of any decreased range of motion during flare-ups would be subjective.

In Sharp v. Shulkin, No. 16-1385, decided September 6, 2017, the United States Court of Appeals for Veterans Claims clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay (non-expert) statements.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  Sharp found a VA examination to be inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the flare-ups by alternative means.  The Board will remand for a VA examination that follows the guidelines of Sharp.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding VA or private treatment records relating to the remanded issues.  All records/responses received must be associated with the electronic claims file.  

2. Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disability.  The Veteran's virtual claims file must be made available for the examining doctor's review prior to the examination.  All testing necessary to rate the knee disabilities under the criteria of the VA rating schedule must be conducted.  The examination should be conducted using the most recent Disability Benefits Questionnaire for Knee and Lower Leg Conditions.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail, to include the functional impact.

The examiner must indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the right and left knee.  All functional loss must be equated to additional loss of motion (beyond that shown clinically) to the extent possible.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

The examiner must express an opinion as to whether pain or other manifestations during flare-ups or with repeated use over time could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range-of-motion loss due to pain on repeated use or during flare-ups.

If the Veteran is not suffering from a flare-up of his knee(s) at the time of the examination, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means (including history provided by the Veteran) and to estimate the functional impact of any flare-ups in terms of range of motion on the basis of that information.  If no estimate can be provided, the examiner should provide a sufficiently detailed explanation as to why.  It is not sufficient to state only that any such information would be subjective and therefore of no value.

A rationale for the opinions in the report must be provided.

3. Review the claims file to ensure that the requested development is completed to the extent possible, and arrange for any additional needed development.  Then readjudicate the remanded issues.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his attorney with the requisite period of time in which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




